ACCEPTED
                                                                          09-17-00406
                                                            NINTH COURT OF APPEALS
                                                                   BEAUMONT, TEXAS
                                                                     1/8/2018 9:42 AM
                                                                CAROL ANNE HARLEY
                                                                               CLERK

                     NO. 09-17-00406-CR

                  IN THE COURT OF APPEALS         FILED IN
              FOR THE NINTH DISTRICT OF TEXAS
                                            9th COURT OF APPEALS
                                                  BEAUMONT, TEXAS
                                                1/8/2018 9:42:32 AM
                                                 CAROL ANNE HARLEY
                                                        Clerk
                        JULIE FAYE MEAD
                                      Appellant

                              VS.

                     THE STATE OF TEXAS
                                    Appellee


---------------------------------------------------------

         APPELLANT'S MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Appellant, JULIE FAYE MEAD, by and through

his   court-appointed    attorney   of   record,    Thomas      J.

Burbank, and files this Motion for Extension of Time to

File Appellant's Brief and would respectfully show unto

the Court as follows:

                              I.

      Appellant's Brief was due to be filed on or before

January 8, 2018.     Due to heavy court hearings, Counsel

overlooked such deadline.      In addition, counsel has not

had adequate time to review transcripts and prepare said
brief.

                          II.

    The Appellant's attorney respectfully requests a 30

day extension of time from the date of this Motion in

which to file a brief on behalf of Appellant. This

extension would render the Appellant's brief to be due on

or before February 8, 2018.

                          III.

    This request for extension is made not for purposes

of delay, but so that justice may be done.

    WHEREFORE, PREMISES CONSIDERED, Appellant requests

that his Motion for Extension requesting an additional

period from the date of this Motion in which to file the

Appellant's brief in this matter be granted, that said

Appellant's brief be due on or before January 11, 2018,

and for such other and further relief to which Appellant

may be entitled, whether in law or in equity.




                          Respectfully submitted,



                          By: /s/ Thomas J. Burbank
                           Thomas J. Burbank
                           505 West Lucas
                           Beaumont, TX 77706
                           409/895-0200 FAX 409/895-0080
                           State Bar No. 03355340
                           burbank_hamm@yahoo.com

                CERTIFICATE OF SERVICE

    I do hereby certify that a true and correct copy of
the above and foregoing Appellant's Motion for Extension
of Time to File Appellant's Brief has been e-filed and
noticed to all interested parties on this the 8th day of
January, 2018.


                              /s/ Thomas J. Burbank
                              Thomas J. Burbank